Citation Nr: 0124100	
Decision Date: 10/04/01    Archive Date: 10/09/01

DOCKET NO.  99-19 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for a neck 
disability as a result of VA medical treatment in March 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1990 to May 
1991.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 1999 RO rating decision that denied the veteran's 
claim for compensation under 38 U.S.C.A. § 1151 for a neck 
disability alleged to be due to VA medical treatment in March 
1998.  The veteran testified at a Board hearing at the RO 
(Travel Board hearing) in March 2001.


REMAND

The veteran claims compensation under 38 U.S.C.A. § 1151 for 
a neck (cervical spine) disability which she asserts is due 
to injury to the neck as a result of intubation performed in 
connection with a March 1998 left knee arthroscopy at a VA 
Medical Center (VAMC).  

In pertinent part, as to claims filed on or after October 1, 
1997, the law provides that compensation under 38 U.S.C.A. 
§ 1151 shall be awarded for a qualifying additional 
disability of a veteran in the same manner as if such 
additional disability were service connected.  A disability 
is considered a qualifying additional disability under the 
law if it is not the result of the veteran's own willful 
misconduct and the disability was caused by VA hospital care, 
medical or surgical treatment, or examination, and the 
proximate cause of the disability was:  1) carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the VA in furnishing 
the treatment; or 2) an event not reasonably forseeable.  
38 U.S.C.A. § 1151 (West 1991 & Supp. 2001).

Several VA medical records, a June 1999 VA medical 
examination report, and a letter from a private chiropractor 
discuss a relationship between the onset of the veteran's 
neck pain and the left knee arthroscopy.  However, additional 
VA treatment records indicate that the veteran suffers from 
fibromyalgia (which is service connected), disc bulging at 
the C4-5 level, disc herniation at the C5-6 level, and 
degenerative joint disease changes.  The June 1999 VA 
examination report discusses the presence of multiple 
degenerative discs as well as several disc herniations but 
does not discuss the role, if any, of the veteran's 
fibromyalgia.  It appears that this examination did not 
review all the evidence, nor does it contain an opinion on 
additional disability and any VA fault, etc.

In the judgment of the Board, another VA examination is 
warranted, particularly in light of the duty to assist 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), and a 
recently enacted companion VA regulation.  38 U.S.C.A. 
§§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 45, 630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159).

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should have the veteran 
undergo a VA examination relative to her 
claim for compensation under 38 U.S.C.A. 
§ 1151 for a neck disability alleged to 
be due to VA medical treatment in March 
1998.  The claims folder must be 
available to and reviewed by the doctor, 
and the examination report should note 
that such has been accomplished.  The 
examining physician should note all of 
the relevant evidence, including that 
pertaining to fibromyalgia, bulging 
cervical spine discs, cervical spine 
disc herniation, and degenerative joint 
disease.  

Based on examination findings, 
historical records and medical 
principles, the VA examiner should 
provide a medical opinion, with full 
rationale, as to whether the VA March 
1998 left knee arthroscopy and attendant 
intubation resulted in additional neck 
(cervical spine) disability, and if 
there is such additional neck 
disability, whether it is due to 1) 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the part of the VA 
in furnishing the treatment, or 2) an 
event not reasonably forseeable.

2.  Following completion of the above 
development, and after any other action 
indicated by the VCAA and companion 
regulation, the RO should review the 
claim for compensation under 
38 U.S.C.A. § 1151 for a neck 
disability due to VA medical treatment 
in March 1998.  If the claim is denied, 
the veteran and her representative 
should be issued a supplemental 
statement of the case, and given an 
opportunity to respond, before the case 
is returned to the Board.

On remand, the veteran is free to submit additional evidence 
and argument in support of the claim.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


